Exhibit 12 STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES(1) (Dollars in Millions) Fiscal Year Ended December 30, 2007 December 31, 2006 January 1, 2006 January 2, 2005 December 28, 2003 Determination of Earnings: Earnings Before Provision for Taxes on Income $ 13,283 $ 14,587 $ 13,116 $ 12,331 $ 9,771 Fixed Charges 397 158 137 272 300 Total Earnings as Defined $ 13,680 14,745 $ 13,253 $ 12,603 $ 10,071 Fixed Charges and Other: Rents 101 95 83 85 93 Interest Expense Before Capitalization of Interest 426 181 165 323 315 Total Fixed Charges $ 527 $ 276 $ 248 $ 408 $ 408 Ratio of Earnings to Fixed Charges 25.96 53.42 53.44 30.89 24.68 (1)The ratio of earnings to fixed charges is computed by dividing the sum of earnings before provision for taxes on income and fixed charges by fixed charges.Fixed charges represent interest expense (before interest is capitalized), amortization of debt discount and an appropriate interest factor on operating leases.
